Case 2:15-cr-00707-SRB Document 595-1 Filed 09/27/19 Page 1 of 6




  United States v. Abdul Malik Abdul Kareem
               CR 15-0707-SRB




                    EXHIBIT 1
        Case 2:15-cr-00707-SRB Document 595-1 Filed 09/27/19 Page 2 of 6



                                       Forfeiture Timeline

Doc. 505, 6/11/2018
[Defendant's] Supplemental Motion for New Trial —Newly Discovered Evidence —
Governmental Misconduct

Doc. 507, p.l, 6/25/2018
[Government's] Motion for extension of Time to Respond to Defend~nYs Motion for New
Trial Based on Newly Discovered Evidence
       "Cotmsel for the government require additional time to review and research defendant's
claim in his motion in order to prepare a proper response. Accordingly, the government requests
an extension oftime to respond to the motion until July 19, 2018."

Doc. 509, p.l, 7/19/2018
Government's Second Motion for Extension of Time to Respond to Defendant's Motion for
A New Trial Based on Newly Discovered Evidence
      "The govermnent states that additional time is necessary to review and research
defendants claim in his motion in order to prepare a proper response. Accordingly, the
government requests an extension oftune to respond to the motion until August 2, 2018."

Doc 514, p.l, 8/1/2018
Stipulation to Stay Briefing on Defendant's Motion for A New Trial Based on Newly
Discovered Evidence
        "The United States of America and the defendant, Abdul Malik Abdul I{areem, by and
through tmdersigned counsel, stipulate and agree to an order staying the briefing schedule for
Kareem's Supplemental Motion for New Trial. Counsel for the government recently obtained
and disclosed to Kareem Jencks material from the trial of United States v. Erick Jamal Hendricks
in the Northern District oFOhio. Defense counsel are reviewing the materials to determine
whether the defense wishes to file an addendum to the Supplemental Motion for New Trial or
seek further disclosures.

       All counsel agree it would be in the interest ofjudicial economy to have the defense
motion fully briefed, inchiding any addendum, before requiring the government to respond."

Doc. 517, pp.2-3,9/27/2018
Unopposed Motion to Extend Stay of Briefing on Supplemental or New Trial(Doc. 505)
        "The defense filed its supplemental motion for new trial(Doc. 505)on June 11, 2018,
based on newly discovered evidence. On July 26,2018,the government disclosed information
shared by government prosecutors during the prosecution of Erick Jamal Hendricks in the
Northern District of Ohio. As anticipated at the tune, some of this information might prove
useful in briefing and presenting the new trial motion, inchtding a defense addendum. And, as
anticipated and reflected in the party's stipulation (Doc. 514), the defense might wish to seek
furkher disclosures based on the July disclosures.
        The disclostves in late July consisted of heavily redacted email communications among
the FBI undercover agent referred to as "Stephen Jane" and other FBI employees,including
         Case 2:15-cr-00707-SRB Document 595-1 Filed 09/27/19 Page 3 of 6



some intelligence analysts, and a heavily redacted FBI internal document entitled "Garland
Shooting Incident Review.
        On September 6, 2018, following its review of the late July disclosures, the defense
requested further disclosures is a six-page letter specifically identifying information requested
and the reasoning supporting each request. The parties spoke briefly following the request and,
on September 10, 2018, the govermnent sent a written response stating it intended to respond to
the request in a substantive and complete fashion and provide additional information where
appropriate. It anticipated it might take a few weeks to complete its response.
        Earlier this week the government indicated it was still working with the FBI to determine
how best to respond to the requests. The defense wishes that process to continue. An extension
ofthe stay for 60 days will allow that."

Doc.520, p.l, 11/27/2018
Second Unopposed Motion to Extend Stay of Briefing on Supplemental Motion for New
Trial(Doc.505)
         "Defendant Abdul Malik Abdul Kareem moves the Coiut to extend by 90 days to
February 25, 2019,the stipulated stly of briefing on Defendants supplemental motion for a new
t~•ial based on newly discovered evidence(Doc. 505). The stay was entered by this Court on
August 3, 2018 (Doc. 516) and stayed briefing to October 1, 2018. It then extended the stay
from October 1, 2018, to November 30,2019. (Doc. 518.) This extension is requested based on
the efforts the parties have been making to prepare this matter for full briefing, as detailed below.
         This motion and the relief requested have been discussed with Asst. U.S. Attorney Joseph
E. Koehler. The government has no objection to the requested extension of the stay."

Doc.527, p.6, n4
Response to Defendant's Amended Motion to Compel Disclosure
       "To be clear, undersigned counsel have sought and are continuing to seek authorization to
disclose certain additional information to the defense; however,that information does not fall
within the aforementioned discovery obligations. The additional information would support the
governments position with respect to Kareem's supplement to the original motion for new trial
as well as his supplemental inoriou for new trial."

Doc. 529,
Response to Defendant's Motion to Preclude GovernmentEx Parts Submission Under
CIPA Absent Defense Participation
       "[S]hould undersigned cotuisel come to anticipate a new CIPA filing is in this case,
undersigned counsel will provide general notice to the defense in advance ofsuch a filing in
order to enable the defense to file a renewed motion."

Doc.531, p.l, 2/22/2019
Order
       "Pursuant to the Third Unopposed Motion to Extend Stay ofBriefing of Supplemental
Motion for New Trial, and good cause appearing,
       IT IS ORDERED granting in part and denying in part Defendants Motion
(Doc. 530).
       IT IS FURTHER ORDERED that the supplemental briefing is not stayed.
        Case 2:15-cr-00707-SRB Document 595-1 Filed 09/27/19 Page 4 of 6



Defendants supplemental brief shall be filed no later than Apri126, 2019. No further
extensions will be granted."

Doc.541, p.2, 4/26/2019
Abdul Malik Abdul Kareem's Addendum to Supplemental Motion for A New Trial —
Newly Disclosed Evidence —Governmental Misconduct
      [Citing six examples ofpost-trial disclosures, including] ;
           4. The March 15, 2019 disclosures of the existence of a pole camera and the video
                footage it captured between May 1 and May 4,2015, at the aparhnent of
                Simpson and Soofi;
           5. The March 15, 2019 disclosures of the contents of Saabir Nurse's ("Nurse")
                passport and his interactions with government employees at Houston
               International Airport in May and September 2015;
           6. The March 15, 2019 disclosures of Uie contents of Nurse's iPhone captured by
               government employees at Houston International Airport in September 2015.

Doc.545, p.l, 5/10/2019
Motion for Extension of Time to Respond to Defendant's Supplemental Motion for New
Trial
       "Now comes the United States of America, by and through its undersigned attorneys, and
respectfully requests an extension oftime to respond to Defendants Supplemental Motion for
New Trial(CR 505) and Defendants Addendum to the Supplemental Motion(CR 541).
        Counsel for the goverrunent require a 5-day extension oftime to complete the
governments response to Defendants arguments in his Motion and Addendum,to provide
record citations from this case and the Hendricks trial in Ohio, and to accurately cite and mark
exhibits to the governments response. Accordingly, the govermnent requests a short
extension of time, to May 15, 2019, to respond to the Motion and Addendiun."

lloc. 547, p.l, 5/15/2019
Government's Motion to Exceed Page Limitation Pursuant to Local Rule
        "The United States of Aznerica, by and through counsel undersigned, moves this court for
an order allowing the government to exceed the page limitation . . .with respect to Response to
Defendants Supplemental Motion for New Trial.
        The Governments Response will exceed the page limitation of 17 pages to fully respond
to the Defendants motion, the addendum to the motion, and the declaration in support of the
addendum. Those documents contain a total oF37 pages. Tor this reason, the government
respectfully requests the Court grant permission to exceed the page
limitation by approximately 7 pages."

Doc.550, pp.2-3, 5/17/2019
[Government's] Response to Defendant's Supplemental Motion for New Trial
trial.
       "The Hendricks trial, which occurred two years after the 2016 trial iu this case, is not
Brady material. The prosecutor's opening statement is not evidence, and transcripts of the
UCE's testimony add nothing new and do not conflict with the case presented at I~aseem's trial.
The same is true ofthe pole camera footage and the information resulting from Saabir Nurse's
         Case 2:15-cr-00707-SRB Document 595-1 Filed 09/27/19 Page 5 of 6



out-bound and in-bound Customs inspections in 2015. The information is neither exculpatory
nor material to the charges in this case, and it does not conflict with the strong evidence that
demonstrated Kareem's participation in the conspiracies. In short, it does not meet the high bar
to undermine confidence in the verdict. Thus, Defendants motion should be denied."

Doc. 560, pp.l-2, 7/12/2019
[Government's] Motion for Leave to File Sur-Reply
       "The United States, through undersigned counsel, respectfully request the Court grant it
leave to file a sur-reply to address new argmnents and allegations in defendant Kareem's Reply
to Government's Response to Defendants Supplemental Motion for New Trial(CR 559) and
Declaration ofDaniel D. Maynard(CR 559-1.). In his reply, Kareem asserted new arguments
that were not part of his original Supplemental Motion(CR 505)or his Addendum to the motion
(CR 543) and attached a new, 19-page declaration from counsel, Daniel D. Maynard.
                                *      +
        Specifically, ICareem advances the following new argwnents and allegations in the Reply
that were not set forth in the Supplemental Motion or the Addendum:[here the government lists
nine arguments]."

Doc. 577, p.l, 8/22/2019
Government's Sur-Reply in Opposition to the Supplemental Motion for New Trial
        "Kareem's reply claims suppression of things like pole camera footage that he does not
appear in, records related to Saabir Nurse that do not involve him or the Garland attack, and FBI
activities that(he alleges) would have embarrassed the FBI about the quality ofits investigation.
These are not Brady or Giglio materials. They are neither exculpatory nor material, and in light
ofthe strong evidence of Kareem's guilt, none undermines confidence in the jury's verdict,
either individually ar collectively."

Doc. 582, p.Y, 9/4/2019
[Government's] Response to Motion to Dismiss
       "The United States, through undersigned counsel, respectfully requests the Court deny
KaTeem's Motion to Dismiss. The motion is untimely and the Court lacks jurisdiction to
consider it. Alternatively, the Court should deny the motion because it is without merit."

Doc. 587, p.2, 9/13/2019
[Government's] Notice of Errata re Response to Motion to Dismiss
        "The government[clarifies that the Court has jurisdiction to consider the motion to
disaniss, but under claim-processing rules, it] stands by its position that Kareem's Motion to
Dismiss is untimely and respectfully requests the Court deny for that reason in addition to its
lack ofsubstantive merit."

Doc. 588, pp.l-2, 9/13/2019
[Government's] Addendum to Government's Response to Supplemental Motion for New
Trial
       "While preparing the response to I{areem's Motion to Dismiss, undersigned counsel
reviewed the various filings in this case and realized Kareem's Addendum to his Supplemental
Motion for New Trial, which raised the issues of post-trial disclosure of pole camera footage, the
        Case 2:15-cr-00707-SRB Document 595-1 Filed 09/27/19 Page 6 of 6



extraction of Saabir Nurse's cell phone, and Nurse's passport and travel records, was filed more
than three years after the verdict in this case. Federal Rule of Criminal Procedure 33 requires a
motion for new trial to be filed within three years of the date of the rettvn ofthe guilty verdict in
a criminal case. The jury returned its verdict in this case on March 17, 2016. Kareem filed his
Addendum in support of his Supplemental Motion for New Trial on Apri126, 2019, more than
one month past the three-year deadline from the date ofthe jury's verdict"




                                                  5
